ORDER DENYING PETITION FOR REHEARING AND VACATING PORTION OF OPINION
ORDER
Plaintiffs-Appellees’ petition for rehearing is denied.
However, in light of the parties’ settlement of plaintiff-appellees’ claims to expert witness fees while the court had under consideration whether to take en banc the issue of retroactivity of the Civil Rights Act of 1991 which amended 42 U.S.C. § 2000e-5(k) to provide explicitly for the award of expert fees as part of costs, we vacate as moot that portion of the opinion that affirms the district court’s award of expert witness fees in this case.
Upon remand to the district court, we direct that, as part of the remand, it vacate that portion of its judgment that awarded expert witness fees. See United States v. Munsingwear, Inc., 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950).